Case 1:19-cv-08913-ALC Document 47 Filed 12/26/19 Page 1 of 2

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK
IY26//4

In re Sundial Growers Inc. Securities Litigation Master Case No. 1:19-cv-08913-ALC

 

CLASS ACTION

This Document Relates To:
ALL ACTIONS

 

 

MOTION TO WITHDRAW AS ATTORNEY OF RECORD

TO THE CLERK OF COURT AND ALL PARTIES OF RECORD:

PLEASE TAKE NOTICE that, pursuant to Local Rule 1.4, class member Ricardo Tristan
(“Mr. Tristan” or “Movant”) hereby respectfully moves this Court for an Order permitting
withdrawal of appearance of Jason A. Zweig in the above-captioned action. This motion is
precipitated by the Order Consolidating Related Cases, Appointing Co-Lead Plaintiffs and Co-
Lead Counsel (ECF no. 44).

WHEREFORE, Movant respectfully requests that the Court remove Jason A. Zweig from
this action’s electronic case filing (ECF) service list.
DATED: December 24, 2019 Respectfully submitted,

HAGENS BERMAN SOBOL SHAPIRO LLP

By /s/ Jason A. Zweig
JASON A. ZWEIG, JZ-8107

555 Fifth Avenue, Suite 1700
New York, NY 10017
Telephone: (212) 752-5455
Facsimile: (917) 210-3980
jasonz@hbsslaw.com

Reed R. Kathrein
Lucas E. Gilmore
Danielle Smith

 

 
Case 1:19-cv-08913-ALC Document 47 Filed 12/26/19 Page 2 of 2

HAGENS BERMAN SOBOL SHAPIRO LLP
715 Hearst Avenue, Suite 202

Berkeley, CA 94710

Telephone: (510) 725-3000

Facsimile: (510) 725-3001
reed@hbsslaw.com

lucasg@hbsslaw.com

danielles@hbsslaw.com

Steve W. Berman

HAGENS BERMAN SOBOL SHAPIRO LLP
1301 Second Avenue, Suite 2000

Seattle, WA 98101

Telephone: (206) 623-7292

Facsimile: (206) 623-0594
steve@hbsslaw.com

Counsel for Movant Ricardo Tristan

IT IS SO ORDERED. [Aya vA C7

DATE: Deroter 26,208 |
HON. ANDREW L. CARTER, JR.

UNITED STATES DISTRICT JUDGE

 

 

 
